NOT FOR PUBLICATION
                                                       UNITED STATES DISTRICT COURT
                                                          DISTRICT OF NEW JERSEY

     SPENCER SAVINGS BANK, S.L.A., a mutual
     savings and loan association,
                                                                          Civil No.: 14-cv-4633 (KSH) (CLW)
                                            Plaintiff,

                 v.
     BANK OF AMERICA CORPORATION,
     successor to Countrywide Financial Corporation;
     COUNTRYWIDE FINANCIAL
     CORPORATION; COUNTRYWIDE HOME                                                   OPINION
     LOANS, INC.; COUNTRYWIDE HOME
     SERVICING, LP; BANK OF AMERICA, N.A.;
     and BAC HOME LOAN SERVICING, LP,

                                           Defendants.


 Katharine S. Hayden, U.S.D.J.

        I.             Introduction

               Plaintiff Spencer Savings Bank, S.L.A. (“Spencer”) brought suit against defendants,

 claiming that they breached a Mortgage Loan Purchase and Security Agreement (“Agreement”)

 by failing to carry out their obligations to properly service mortgage loans Spencer purchased

 under the Agreement. Defendants have moved1 pursuant to Fed. R. Civ. P. 12(c) for judgment

 on the pleadings that the Agreement does not entitle Spencer to its attorneys’ fees in prosecuting

 this action (D.E. 122). The motion is fully briefed (D.E. 122, 124, 127), and the Court decides it

 without oral argument.



                                                             
 1
   The moving defendants are Countrywide Financial Corporation, Countrywide Home Loans,
 Inc., and Bank of America, N.A., in its own capacity and as successor by July 1, 2011 de jure
 merger to BAC Home Loans Servicing, LP (f/k/a Countrywide Home Loans Servicing, LP). As
 explained infra, Spencer’s claim against Bank of America Corporation has, by agreement
 between the parties, been stayed.


                                                                    1
       II.            Background

              The factual genesis of Spencer’s claims is set forth in the Court’s prior opinion granting

in part and denying in part defendants’ partial motion to dismiss the complaint (D.E. 42). The

Court assumes familiarity with that opinion and recounts the relevant history only briefly.

Spencer, a mutual banking association, alleges that it entered into the Agreement with

defendants2 in 2005, under which it purchased 130 mortgage loans, 99 of which remained active

when the complaint was filed. (D.E. 1-2, Compl. ¶¶ 1-2 & Ex. A (Agreement).) Under the

Agreement, defendants would service the mortgage loans in exchange for a fee from Spencer.

(Compl. ¶¶ 3, 52; D.E. 51 ¶¶ 3, 52; D.E. 52 ¶¶ 3, 52; Agreement §§ 4.01-4.18.) Spencer claims

that defendants breached various servicing-related obligations, and that its mismanagement

significantly devalued the loan portfolio, particularly as to 42 loans that had been in collection.

(Compl. ¶¶ 4-7, 50-102.)

              Spencer alleges that on May 9, 2012, it put defendants on notice of their contractual

default and demanded they cure their breaches; that its demand was rejected (which defendants

deny in their answers); and that on June 21, 2012, it gave notice of termination of the Agreement.

(Id. ¶¶ 104-06.) On March 21, 2014, after conducting an “exhaustive review of the subject loan

files,” Spencer asserts, it demanded that defendants repurchase the delinquent loans and

reimburse it for “all consequential damages” resulting from their breach, “in an amount


                                                            
2
  Spencer entered into the Agreement with defendant Countrywide Home Loans, Inc., which
Spencer alleges was later acquired by defendant Bank of America Corporation, an acquisition in
in which defendant Bank of America, N.A. “participated.” (Compl. ¶¶ 2, 12-14 & Ex. A.)
Defendants dispute this characterization of the merger history to an extent (D.E. 51 ¶¶ 12-14;
D.E. 52 ¶¶ 12-14), but there appears to be no dispute that one of the defendant Bank of America
entities is now the servicer of the Spencer-owned loans under the Agreement (Compl. ¶ 52; D.E.
51 ¶ 52; D.E. 52 ¶ 52.) Because the precise sequence of transactions is not relevant to the
contract interpretation question before the Court, the defendant entities are referred to
collectively as “defendants.”


                                                               2
exceeding $10,841,252.38.” (Id. ¶ 107.)

       The dispute was not resolved, and in May 2014, Spencer filed a four-count complaint,

which was later removed to this Court. As described in the Court’s prior opinion, in count 1,

Spencer asserted a breach of contract claim; in count 2, it sought indemnification for all losses

and legal expenses caused by the breaches; in count 3; it claimed that defendant Bank of

America Corporation is liable for the other defendants’ breaches pursuant to a theory of

successor liability; and in count 4, it sought injunctive relief compelling the repurchase of the 42

delinquent loans at par value and “all ancillary damages” for the breaches. (See D.E. 42, 6/30/15

Op. at 4; Compl. ¶¶ 103-131.) The Court dismissed count 4 on June 30, 2015 (D.E. 42, 43), and

the defendants answered the complaint on July 31, 2015 (D.E. 51, 52.) In June 2017, the parties

agreed, in a stipulation that the Court approved, to stay and hold in abeyance count 3, which they

described as asserting a successor liability claim against Bank of America Corporation, until the

primary liability claims are resolved against the remaining defendants (D.E. 101).

       Defendants have now moved under Fed. R. Civ. P. 12(c) for judgment on the pleadings,

limited to the issue of whether Spencer may recover attorneys’ fees for its prosecution of this

action. Defendants argue that under California law, which the parties do not dispute governs the

Agreement, § 6.01 of the Agreement neither expressly authorizes Spencer to recover attorneys’

fees incurred in this action nor operates as a prevailing party provision entitling Spencer to

recover attorneys’ fees. Instead, defendants contend that § 6.01’s attorneys’ fee language should

be interpreted as referring only to legal costs incurred incidental to defendants’ performance of

their loan servicing obligations under the Agreement; i.e., in third-party actions. (See D.E. 122,

Defs.’ Moving Br.)




                                                 3
          Spencer contends in opposition that indemnification clauses such as § 6.01 permit the

recovery of attorneys’ fees for defendants’ breach of contract, regardless of whether “that breach

leads to a first party breach of contract claim, or just a third party claim” (D.E. 124, Pl.’s Opp.

Br. 2), and that the plain language of § 6.01 and the Agreement as a whole support its

interpretation. Spencer also contends that defendants are judicially estopped from offering their

present interpretation of § 6.01 based on arguments they made in their 2014 motion to dismiss,

with which they claim the Court agreed. In reply, defendants dispute that their prior arguments

or the Court’s ruling trigger judicial estoppel and reiterate their proffered interpretation of § 6.01.

(D.E. 127, Defs.’ Reply Br.)

   III.      Legal Standard

          Fed. R. Civ. P. 12(c) permits motions for judgment on the pleadings to be made “[a]fter

the pleadings are closed—but early enough not to delay trial.” A motion for judgment on the

pleadings for failure to state a claim, which defendants argue is the case here, “‘is analyzed

under the same standards that apply to a Rule 12(b)(6) motion.’” Zimmerman v. Corbett, 873

F.3d 414, 417 (3d Cir. 2017) (quoting Revell v. Port Auth. of N.Y., N.J., 598 F.3d 128, 134 (3d

Cir. 2010)), cert denied, 138 S. Ct. 2623 (2018). Accordingly, the Court must accept the

plaintiff’s pleaded allegations as true, and draw all reasonable inferences in its favor. Id. at 417-

18. The motion will be granted only if the movant shows that no material issues of fact exist and

that it is entitled to judgment as a matter of law. Id. at 417. As with a motion under Fed. R. Civ.

P. 12(b)(6), the Court is confined to the pleadings and a limited universe of additional documents

in ruling on a motion for judgment on the pleadings. See Fed. R. Civ. P. 12(d); Teel v. Eliasen,

2018 U.S. Dist. LEXIS 183853, at *4-5 (D.N.J. Oct. 26, 2018) (Kugler, J.).




                                                  4
   IV.      Analysis

         The crux of the parties’ dispute is the proper interpretation of § 6.01 of the Agreement,

which provides as follows:

                 Section 6.01 Additional Indemnification by Countrywide. In addition
         to the indemnification provided in Section 3.03(d), Countrywide shall indemnify
         the Purchaser and hold it harmless against any and all claims, losses, damages,
         penalties, fines, forfeitures, reasonable and necessary attorneys’ fees and related
         costs, judgments, and any other costs, fees and expenses that the Purchaser may
         sustain in any way related to the failure of Countrywide to perform its obligations
         hereunder including its obligations to service and administer the Mortgage Loans
         in compliance with the terms of this Agreement. Notwithstanding the foregoing,
         the Purchaser shall indemnify Countrywide and hold it harmless against any and
         all claims, losses, damages, penalties, fines, forfeitures, reasonable and necessary
         legal fees and related costs, judgments, and any other costs, fees and expenses that
         Countrywide may sustain in any way related to (a) actions or inactions of
         Countrywide which were taken or omitted upon the instruction or direction of the
         Purchaser, or (b) the failure of the Purchaser to perform its obligations hereunder,
         including subsections (i) and (ii) in Section 6.04.

         Defendants contend that this provision’s reference to their indemnification of Spencer’s

attorneys’ fees should be construed to include only attorneys’ fees incurred in third-party actions

(e.g., actions to collect on the loans or foreclose on the properties securing them) or otherwise

incident to defendants’ performance of their servicing obligations, whereas Spencer claims that

attorneys’ fees incurred in first-party, or direct, actions between the parties to the Agreement –

specifically, this action by Spencer for breach of the Agreement by defendants – must also be

reimbursed.

         A. Judicial Estoppel Does Not Apply

         In its papers, Spencer emphasizes a threshold issue: whether defendants are judicially

estopped from offering their interpretation of § 6.01. The doctrine of judicial estoppel allows a

court to “defend the integrity of the judicial process by barring a party from taking contradictory

positions during the course of the litigation.” G-I Holdings, Inc. v. Reliance Ins. Co., 586 F.3d




                                                  5
247, 261 (3d Cir. 2009).3 Three factors inform the Court’s decision whether to apply the

doctrine: (1) whether the party has taken “irreconcilably inconsistent positions,” (2) whether it

adopted those inconsistent positions in bad faith, and (3) whether estoppel would address the

harm and no lesser sanction would suffice. Id. at 262 (citation and internal quotation marks

omitted). Applying judicial estoppel to bar a party’s position is an “extreme remedy” to be used

“only when the inconsistent positions are tantamount to a knowing misrepresentation to or even

fraud on the court.” Chao v. Roy’s Constr., Inc., 517 F.3d 180, 186 n.5 (3d Cir. 2008) (citations

and internal quotation marks omitted).

              Spencer’s argument falls well short of this standard, and in fact fails at the first step:

defendants have not taken a position inconsistent with the arguments they made in support of

their motion to dismiss. There, defendants argued that indemnification under § 6.01 for actual

losses is the contractually-permitted remedy for the servicing breaches claimed by Spencer, and

that the repurchase remedy Spencer sought was available only for breaches of certain

representations and warranties. (See D.E. 11-1, Defs.’ Mot. Dismiss Br.; D.E. 20, Defs.’ Mot.

Dismiss Reply Br.) In other words, they asserted that § 6.01 supplied the proper set of remedies

for the servicing breaches claimed, and that Spencer could not invoke the more-generous

repurchase remedy provided in § 3.03(d) for breaches of representations and warranties.

Defendants made no argument concerning, and the Court had no occasion to consider, the

specific categories of loss Spencer would be entitled to recover under § 6.01.

              The language Spencer cites from defendants’ dismissal briefing does not indicate

otherwise. First, defendants’ argument that Spencer’s only remedy for servicing breaches is

indemnification for losses caused by the breach does not translate to an “admission” that that


                                                            
3
    Federal judicial estoppel law applies in this diversity action. G-I Holdings, 586 F.3d at 261.


                                                               6
indemnification would cover first- and third-party claims as opposed to third-party claims only.

(Pl.’s Opp. Br. 6.) Similarly, defendants’ references to § 6.01 as permitting indemnification for

losses do not amount to an “acknowledgment” that such indemnification would include recovery

of attorneys’ fees; defendants were arguing that the remedy of repurchase is inapplicable to

servicing breaches. (Id. at 8-9.) Moreover, defendants do not argue now that no indemnification

is available (cf. id. at 9); the dispute in the motion pending before the Court concerns whether a

certain category of attorneys’ fees would be included in the indemnification. Put succinctly,

defendants’ positions are not “irreconcilably inconsistent.” They are not even inconsistent.

        Even if Spencer were correct that defendants previously took the position it now ascribes

to them, it is generally inappropriate to apply judicial estoppel “where the defending party did

not convince the District Court to accept its earlier position.” G-I Holdings, 586 F.3d at 262;

accord New Hampshire v. Maine, 532 U.S. 742, 749 (2001). Here, the Court’s partial dismissal

opinion made no findings or conclusions about the proper interpretation of § 6.01 or the specific

categories of relief to which Spencer would be entitled under § 6.01 if defendants are adjudged

to have breached their servicing obligations. Instead, the Court reached the far more general

conclusion that the remedies in § 6.01, and not remedies that appear elsewhere in the Agreement,

apply to Spencer’s claim that defendants breached their servicing obligations. Accordingly, the

Court declines to apply judicial estoppel to preclude defendants from making their present

arguments about the scope of § 6.01. Spencer’s law of the case argument is similarly meritless.

The Court has not previously ruled on whether § 6.01 permits recovery of first-party attorneys’

fees; as such, there is no “law of the case” as to this issue.




                                                   7
              B. Section 6.01 Does Not Preclude Spencer from Recovering its Attorneys’ Fees in
                 this Action

              The Court must, therefore, consider the substance of the parties’ arguments as to the

interpretation of § 6.01, and specifically the scope of the attorneys’ fees language in that

provision. As a general matter, California follows the American rule, under which “each party to

a lawsuit ordinarily pays its own attorney fees.” Mtn. Air Enters., LLC v. Sundowner Towers,

LLC, 398 P.3d 556, 560 (Cal. 2017). However, the parties may adjust this default rule by

agreement. Pursuant to California Code of Civil Procedure § 1021, “[e]xcept as attorney’s fees

are specifically provided for by statute” – which is undisputedly not the case here – “the measure

and mode of compensation of attorneys . . . is left to the agreement, express or implied, of the

parties[.]” Section 1021 therefore permits parties to “‘contract out’ of the American rule”

through an agreement to allocate attorneys’ fees. Mtn. Air, 398 P.3d at 560 (quoting Trope v.

Katz, 902 P.2d 259 (Cal. 1995)). As such, parties can “‘validly agree that the prevailing party

will be awarded attorney fees incurred in any litigation between themselves,’” whether in tort or

contract. Id. at 561 (quoting Santisas v. Goodin, 951 P.2d 399, 405 (Cal. 1998)).

              The parties appear to agree that § 6.01 requires defendants to indemnify Spencer for

attorneys’ fees incurred in third-party actions related to defendants’ breach of their servicing

obligations. They diverge, however, on whether that section also requires defendants to pay

Spencer’s attorneys’ fees in this first-party action between them for breach of defendants’

servicing obligations. As with other contract interpretation issues, whether such fees are within

the scope of the provision depends on “the mutual intention of the parties at the time the contract

. . . was formed.” Mtn. Air, 398 P.3d at 561 (citing Cal. Civ. Code § 1636).4 The parties’


                                                            
4
 To the extent both sides characterize § 6.01 as an indemnification agreement, the same rules of
contract interpretation apply. Alki Partners, LP v. DB Fund Servs., LLC, 209 Cal. Rptr. 3d 151,


                                                               8
intentions are to be determined, if possible, from the “writing alone,” and the words of that

writing are to be given their “‘clear and explicit’ meaning . . . interpreted in their ‘ordinary and

popular sense,’” unless the parties use them in a technical sense or “‘a special meaning is given

to them by usage.’” Id. (quoting Cal. Civ. Code §§ 1644, 1638). “[I]f the meaning a layperson

would ascribe to that contract language is not ambiguous,” the Court applies that meaning. Id.

              If the parties dispute the meaning of contract language, the Court is tasked with

determining whether the language is “‘reasonably susceptible’ to the interpretations urged by the

parties.” Thor Seafood Corp. v. Supply Mgmt. Servs., 352 F. Supp. 2d 1128, 1131 (C.D. Cal.

2005) (quoting Badie v. Bank of Am., 79 Cal. Rptr. 2d 273, 285-86 (Cal. Ct. App. 1998)).

Language that is susceptible to more than one reasonable interpretation is ambiguous. Badie, 79

Cal. Rptr. 2d at 286. In making this assessment, the Court can examine the contract language or

extrinsic evidence of intent. Id. But extrinsic evidence is only considered to “‘aid the court in

ascertaining the true intent of the parties, not to show that the parties meant something other than

what they said but to show what they meant by what they said.’” Thor Seafood, 352 F. Supp. 2d

at 1131 (quoting Denver D. Darling, Inc. v. Controlled Envt’s Constr., Inc., 108 Cal. Rptr. 2d

213, 223 (Cal. Ct. App. 2001)).

              Moreover, “a contract must be understood with reference to the circumstances under

which it was made and the matter to which it relates.” Mtn. Air, 398 P.3d at 561 (citations and

internal quotation marks omitted); see also Cal. Civ. Code § 1647 (same). It is to be read as a

whole, with effect given to every part of it, so long as “reasonably practicable.” Cal. Civ. Code




                                                            
171 (Cal. Ct. App. 2016) (“Indemnity agreements are construed under the same rules that govern
interpretation of other contracts.”); accord Hot Rods, LLC v. Northrop Grumman Systems Corp.,
196 Cal. Rptr. 3d 53, 63 (Cal. Ct. App. 2015).

                                                               9
§ 1641. And contract interpretation is a question of law for the Court, unless “the interpretation

turns upon the credibility of extrinsic evidence.” Thor, 352 F. Supp. 2d at 1131.

              Beginning, as is required, with the ordinary meaning of the terms used and the

interpretations offered by each side, the language at issue requires defendants to indemnify and

hold harmless Spencer from “any and all claims, losses, damages, penalties, fines, forfeitures,

reasonable and necessary attorneys’ fees and related costs, judgments, and any other costs, fees

and expenses that [Spencer] may sustain in any way related to the failure of Countrywide to

perform its obligations hereunder including its obligations to service and administer the

Mortgage Loans in compliance with the terms of this Agreement.” Agreement § 6.01 (emphasis

added). Spencer contends that this language is broad and plainly encompasses both third-party

and direct actions because there is no express limitation to third-party actions. Indeed, the phrase

“in any way related to,” by its terms, admits of no apparent limitation on the nexus sufficient to

permit recovery by Spencer of “reasonable and necessary attorneys’ fees” when defendants have

breached their obligations “hereunder” – meaning under the Agreement as a whole. See

Agreement § 8.04(e).5 As written, the language does not even limit Spencer’s attorneys’ fees

entitlement to instances in which defendants breached servicing obligations; instead, based on

the definition of the term “hereunder,” the obligation arises when defendants breach any

obligation under the Agreement.

              Defendants argue, however, that § 6.01’s attorneys’ fees language should be interpreted

more narrowly because it does not “expressly refer[] to litigation between the parties to ‘enforce’

the agreement or to the recovery of fees by the ‘prevailing party,’” and therefore does not reflect



                                                            
5
 There is no express indication or contextual requirement here that “hereunder” be defined more
narrowly. See Agreement § 8.04 (prefatory language).


                                                               10
an intent to apply the attorneys’ fee language to actions between the parties to enforce the

contract. (Defs.’ Moving Br. 7-8.) They further argue that indemnification clauses only permit

recovery for legal costs incidental to the agreement, such as legal fees incurred in defending

third-party actions, unless the clause specifically and unambiguously states that attorneys’ fees in

an action between the parties on the contract are recoverable. (See id. at 8-13.)

       The parties’ dispute over interpretation boils down to this: Spencer believes that a

contractual provision such as § 6.01 providing indemnification for attorneys’ fees applies, as a

default matter, to such fees incurred in both third-party actions and in direct actions between

Spencer and defendants as a result of defendants’ contractual breaches, and that fees in direct

actions are to be carved out only if expressly excluded. Defendants believe the default rule to be

the opposite: attorneys’ fees incurred in direct actions are included only if the contractual

provision expressly includes them.

       In support of their respective positions, both sides offer case law interpreting provisions

in other contracts. That case law, however, does not support the proposition that California takes

the categorical position each side is advocating for. Instead, the determination is to be a fact-

specific one that relies on ordinary principles of contract interpretation. Applying those

principles here leads to the conclusion that § 6.01 is drafted sufficiently broadly to permit

Spencer to recover its attorneys’ fees in first-party actions between it and defendants. Whether

Spencer may actually do so in this case must, of course, await determination of whether

defendants breached the Agreement.

       An instructive example of California’s approach is Hot Rods, LLC v. Northrop Grumman

Systems Corp., 196 Cal. Rptr. 3d 53 (Cal. Ct. App. 2015), which confronted a contractual

provision by which the defendant property seller agreed to indemnify plaintiff property buyer




                                                 11
against various claims, losses, and fees (including attorneys’ fees) arising out of environmental

actions involving conditions or liability caused by acts of the seller, along with personal injury or

property damage arising from materials the seller used at the property. See id. at 61. The court

affirmed a referee’s conclusion that the provision (which contained no express language

distinguishing between first- and third-party claims) was sufficiently broad to encompass direct

claims by the buyer against the seller and rejected the seller’s argument that it applied only to

third-party claims. Id. at 62-65.

              Rather than “magic words,” it was the parties’ intent, discerned through principles of

contract interpretation, that answered whether direct claims were included: although

“[i]ndemnity provisions typically refer to third party claims,” the court reasoned, if the parties so

intend, the provision may also reach direct claims. Id. at 62 (citing Zalkind v. Ceradyne, Inc.,

124 Cal. Rptr. 3d 105, 113 (Cal. Ct. App. 2011)). Thus, while recognizing the applicability of

indemnity provisions generally to third-party actions, the court rejected the notion that they are

always so limited in the absence of an express reference to direct actions. See also id. at 63

(“[W]hile [seller] argues there must be ‘express language’ in an indemnity clause before it is

interpreted to encompass first party claims, we disagree. It is the intent of the provision, and the

agreement as a whole, that governs.”).

              In determining that the parties did not intend to exclude direct claims, the California court

looked to the broad language of the provision, other language in the contract, the contract as a

whole, and the treatment of similar language in other actions.6 See also Zalkind, 124 Cal. Rptr.

3d at 109, 112-18 (provision indemnifying party from damages arising from counterparty’s



                                                            
6
    The parties’ contract expressly barred consideration of extrinsic evidence.



                                                               12
breaches of agreement applied to direct, as well as third-party, claims; scope and extent of duty

to indemnify are to be determined from contract itself); Wilshire-Doheny Assocs., Ltd. v.

Shapiro, 100 Cal. Rptr. 2d 478, 490 (Cal. Ct. App. 2000) (where nothing in language of

indemnity provisions specifically limited application to third-party actions and party pointed to

“no extrinsic evidence introduced to demonstrate that the parties intended these provisions to

apply to third party lawsuits only,” provisions applied to direct action between contracting

parties and permitted recovery of attorneys’ fees for same); Continental Heller Corp. v. Amtech

Mech. Servs., Inc., 61 Cal. Rptr. 2d 668, 673 (Cal. Ct. App. 1997) (attorneys’ fees

indemnification provision applied in action between the parties); accord In re Marriage of

Vaughn, 29 Cal. App. 5th 451, 459-60 (Cal. Ct. App. 2018) (following Zalkind and Hot Rods).7

              Zalkind, which also applies traditional contract interpretation principles to conclude that

an indemnification provision reached direct claims, is particularly instructive given the similarity

of its indemnification provision to § 6.01. The court described the relevant language as follows:

                      Section 14.2 provides that Ceradyne “shall indemnify, hold harmless and
              defend the Selling Parties and their respective successors and assigns … from and
              against any and all Damages that arise from or are in connection with: [¶] (a)
              Any breach of or inaccuracy in any of the representations or warranties of any of
              [Ceradyne] contained in Section 6 of this Agreement or in any of the certificates
              delivered hereunder by or on behalf of [Ceradyne] pursuant to such
              representations or warranties; or [¶] (b) Any breach or default by [Ceradyne] of
              its covenants or agreements contained in this Agreement.” Section 14.1 similarly
              provides that Quest and Stanley Zalkind agree to “indemnify, hold harmless and
              defend” Ceradyne from and against any and all “Damages.”

                      Section 14.3 of the Asset Purchase Agreement states: “‘Damages,’ as
              used in this Section 14, shall mean: (i) demands, claims, actions, suits,
              investigations and legal or other proceedings brought against any indemnified
              party or parties, and any judgments or assessments, fines or penalties rendered

                                                            
7
  Defendants attempt to distinguish Zalkind and Continental Heller on the basis that their
indemnification provisions applied to “breaches” of contractual obligations (Defs.’ Reply Br. 4-
5), but they do not explain why this is materially different from “failure . . . to perform”
contractual obligations, the language in § 6.01.


                                                               13
        therein or any settlements thereof, and (ii) all liabilities, damages, losses, Taxes,
        assessments, costs and expenses (including, without limitation, reasonable
        attorneys’ and accountants’ fees and expenses) incurred by any indemnified party
        or parties, to the extent not reimbursed or paid for by insurance, whether or not
        they have arisen from or were incurred in or as a result of any demand, claim,
        action, suit, assessment or other proceeding or any settlement or judgment.”

Zalkind, 124 Cal. Rptr. 3d at 109 (alterations in original; emphasis added). Interpreting this

language, the court observed that it did “not limit indemnification to third party claims and

extend[ed] indemnification to ‘any and all’ damages incurred by [plaintiffs] arising out of

[defendant’s] breach of [their agreement]. Read in the context of section 14.2, the word

‘indemnify’ makes better sense when read to mean ‘make good,’ ‘reimburse,’ or ‘compensate.’”

Id. at 116.

        So, too, here. Section 6.01, which grants Spencer indemnity from attorneys’ fees (and

other categories of loss) it sustains “in any way related to” defendants’ “failure . . . to perform”

their obligations under the Agreement, is drafted similarly broadly, and defendants point to

nothing elsewhere in the Agreement to support its argument that a third-party limitation should

be read into it. Cf. Cal. Civ. Code § 1641 (contract to be read as a whole); Zalkind, 124 Cal.

Rptr. 3d at 116-18 (looking to other provisions of agreement to aid in interpretation); Hot Rods,

196 Cal. Rptr. 3d at 64-65 (same). Although defendants briefly mention the text of § 6.02 of the

Agreement, which permits them to assume the defense of third-party claims and pay related

expenses and attorneys’ fees subject to reimbursement from Spencer (unless defendants are

required to indemnify Spencer under either § 3.03 or § 6.01), they do not explain, and the Court

does not discern any logical reason why, § 6.02’s references to the handling of attorneys’ fees in

third-party actions cannot coexist with an interpretation of § 6.01 that reaches both direct and

third-party actions.




                                                  14
              Spencer, for its part, points to several other provisions in the Agreement to support its

interpretation, including §§ 2.04, 3.03, and 6.04. Although this language does not offer specific

insight into the parties’ intent as to particular language in § 6.01, neither do these sections

conflict with the broad plain-language reading of § 6.01.8

              Sections 2.04 and 3.03 are helpful in another way. Because contracts are to be

understood with reference to the subject matter and circumstances of their making, Mtn. Air, 398

P.3d at 561; Cal. Civ. Code § 1647, objective evidence of the contracting parties’ concerns can

be illuminating. In Hot Rods, the court observed that it was “clear from the entirety of the

contract” that a “primary concern” of one party was the property’s environmental condition, and

the contract accordingly permitted it to conduct diligence and included representations by the

counterparty regarding environmental conditions. 196 Cal. Rptr. 3d at 65. The “reasonable

inference” was that the party wanted to ensure that it would not be directly or indirectly

responsible for covering environmental costs, and that the counterparty so guaranteed; under

those circumstances, “interpreting the indemnity clause to cover both first and third party claims

[was] consistent with the overall intent of the agreement.” Id.

              Here, the Agreement was designed so that although Spencer would own the mortgage

loans, defendants would retain extensive rights and obligations in the servicing of those loans

and, arguably, superior access to the mortgagors and underlying documentation. Spencer’s

exposure, then, hinged heavily on defendants’ performance. Sections 2.04, 3.03, and 6.01 can



                                                            
8
  Spencer also invokes § 6.02, arguing that its reference to third-party claims shows that the
parties knew how to limit the applicability of contractual obligations to third-party scenarios and
didn’t do so in § 6.01. Although superficially appealing, this argument is ultimately unhelpful
because it ignores that § 6.02 would be nonsensical without the express reference to third-party
claims; no notice or assumption of defense would be necessary (or logical) in the event of a
litigation between the parties.


                                                               15
reasonably be read as a counterbalance of that risk in Spencer’s favor. Viewing § 6.01 in that

context lends further support to an interpretation that protects Spencer in the event of both first-

and third-party actions.

       The authority on which defendants rely does not compel adoption of their contrary

interpretation. Defendants rely particularly heavily on Alki Partners, LP v. DB Fund Services,

LLC, 209 Cal. Rptr. 3d 151 (Cal. Ct. App. 2016). Alki reversed an award of attorneys’ fees,

holding that the relevant contract language was only a third-party indemnity provision. The

provision – in which the indemnitor indemnified the indemnitee for the indemnitee’s

performance or non-performance – neither referenced nor distinguished between direct and third-

party actions, but the court considered the use of the term “indemnify” to be a “key indicator” of

a third-party-only indemnification provision. Id. at 171. It declined to “infer that the parties

intended an indemnification provision to cover attorney fees between the parties if the provision

‘does not specifically provide for attorney’s fees in an action on the contract.’” Id. (emphasis

omitted) (quoting Myers Bldg. Indus. Ltd. v. Interface Tech., Inc., 17 Cal. Rptr. 2d 242, 254 (Cal.

Ct. App. 1993)). Other language in the indemnification provision, including a reference to

criminal proceedings, reinforced the court’s conclusion that the provision was intended to cover

only third-party claims. See id. at 173-74.

       Although Alki reached a conclusion opposite to Hot Rods and other cases Spencer cites

on an indemnification provision’s silence as to direct and third-party claims, it is consistent with

them in an important respect: it examined, to the extent applicable and pertinent, the specific

language of the provision, the context of the provision in the contract as a whole, and the

circumstances of the agreement in reaching that result. The same analytical approach is apparent




                                                 16
in the other cases defendants cite as supportive of their proffered interpretation because they

limited an indemnification provision to third-party claims. (See Defs.’ Moving Br. 10-11.)

              That approach, applied to the language and circumstances here, simply points in a

different direction. Considering the clear meaning of the words used in § 6.01, the agreement as

a whole, relevant context, the interpretation of language in other cases (including the relevant

authority the parties cite), and no extrinsic evidence having been properly presented and in any

event being unnecessary,9 the Court concludes that § 6.01 is reasonably susceptible to the

interpretation offered by Spencer. Without inserting language that is simply not present, the

provision is not reasonably susceptible to defendants’ interpretation. Accordingly, the Court

denies defendants’ motion for judgment on the pleadings that Spencer is not entitled to its

attorneys’ fees in this action.10

       V.             Conclusion

              For the reasons set forth above, defendants’ motion is DENIED. An appropriate order will

follow.



                                                                    /s/ Katharine S. Hayden
Date: December 31, 2018                                             Katharine S. Hayden, U.S.D.J




                                                            
9
  Defendants cite certain information obtained in discovery. (Defs.’ Moving Br. 8 n.2.) Aside
from being outside the scope of what the Court may consider on this motion, it is unclear how
this information would help them given the clear, and broad, language of § 6.01.
10
   Because liability remains unresolved at this point, the Court declines as premature defendants’
invitation to rule on their entitlement to attorneys’ fees under Cal. Civ. Code § 1717, which
transforms, under certain circumstances, unilateral attorneys’ fees provisions into reciprocal ones
that operate in favor of the “party who is determined to be the party prevailing on the contract.”


                                                               17
